PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/035,935
Filing Date: 29 Sep 2020
Appellant(s): Noronha, Christopher, Anthony



__________________
Christopher Anthony Noronha, Pro Se
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/10/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/21/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant alleges that the invention and the limitation are not contained within any of the constituted subgroupings. See pgs. 4-7 of Remarks – Examiner disagrees.
In the instant case, a skilled health care professional, Doctor, Nurse, Diabetes Coach or Educator providing intervention to type 1 diabetes patients involves activities that relate to “certain methods of organizing human activity” and “a mental process”. It take human interaction to manage the personal care of the type 1 diabetes patients by recording glucose readings, administering prescribed medications, encouraging staying on a diet, watching the intake of carbohydrates and protein, encouraging intense exercising, following pathology and providing intervention for a group of type 1 diabetes patients. Making observations and evaluating the activities of a group of type 1 diabetes patients to determine if intervention is necessary relate to metal processes performed in the human mind. Also, arriving at a coefficient of variation, CV% is an output that constitutes a mathematical calculation. The invention and the limitation relate to “certain methods of organizing human activity”, “a mental process” and “mathematical concepts” grouping, according to 2019 PEG: Step 2A - Prong One.
Appellant alleges that the ability to concurrently and simultaneously deal with very large numbers of individuals and enable interventions multiple times a day based on current and previous metrics is significantly different from the method cited in Case Law - Intellectual Ventures LLC v. Capital One Bank and Voter Verified, Inc. v. Election Systems & Software LLC . See pgs. 4-5 of Remarks – Examiner disagrees
Managing multiple sets of XML data in the ruling of Intellectual Ventures LLC v. Capital One Bank and the method of self-verified voting in the ruling of Voter Verified, Inc. v. Election Systems & Software LLC proved to be abstract ideas and ineligible. The instant case is also an abstract idea - the problem the invention is solving has already been solved, is neither using technology to solve the problem nor is it improving the function of a computer to achieve. As claimed in claim 3, formatting, transforming and displaying the 12 Parameters that include: 1)Time of Glucose Test, and Glucose levels, 2) insulin Brand, 3) Insulin Dosage and Time, 4) Brand of Tablets, 5) Exercise details and intensity, 6) Carbohydrates and Proteins, 7) Glucose in Range (GIR % ), 8) ICR, (Insulin Carbohydrate Ratio), 9) ISF( Insulin Sensitivity Factor), (10) Pathology, is insignificant extrasolution activity and not significantly more than an abstract idea. The preceding steps of claim 3, make no use of machine learning, training model, vector, artificial intelligence, data recognition software or any other kind of software capable of managing, processing and calculating the metadata necessary for a large numbers of patients. Therefore, as claimed, the formatting, transforming and displaying are administrative tasks applying one’s knowledge of an implemented compliancy to the 12 Parameters used as a guideline before the skilled health care professional, Doctor, Nurse, Diabetes Coach or Educator provides intervention to type 1 diabetes patients. Furthermore, the claimed features (e.g., using standard technology protocols to link patient and project ID with glucose management metrics transmitted to a cloud data base, generating at Registration a Unique Patient ID (UPID) to link patient data, enabling the subsequent simultaneous display of patient data comprising 12 clinical Parameters and using standard technology protocols to transfer) Applicant has drawn attention to are not impressing 
In response to applicant's argument that the references fail to show certain features of applicant’s invention (pg. 8 of Remarks), it is noted that the features upon which applicant relies (i.e., “the clinical segment T1D ( Type 1 Diabetes) which is the subject matter of this invention or of the integration of current and prior data of the 12 Variables required to manage T1D") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In further support of the prior art rejection (page 11 of the Final Rejection), also see Sjolund’s adaptive example in [P0193] FIGS. 34A-34D illustrate different systems and the associated communication architecture that permit use for PWDs having different types of diabetes (Type 1 or Type 2, as shown, or additionally including gestational diabetes or other types of diabetes), different progressions of diabetes, and/or different preferences for how to monitor and/or treat their diabetes.
Although a Notice of Non-Compliant Amendment was issued on 12/02/2021 regarding the claims and the scope of the claims is unclear, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references (pg. 12 of Remarks), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Examiner notes that Sjolund et al., US 2019/0175841 A1, generally discloses a mobile phone app 



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TERESA S WILLIAMS/Examiner, Art Unit 3686                                                                                                                                                                                                        12/23/2021

Conferees:
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686    

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                                                                                                                                                                                                                                            
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.